UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7726


WILLIAM SINGLETARY,

                Plaintiff - Appellant,

          v.

EDGEFIELD POLICE DEPARTMENT; EDGEFIELD COUNTY SHERIFF'S
DEPARTMENT; KEN DURHAM, Major; TOWN OF EDGEFIELD; RONALD
CARTER, Chief of Police; ADELL DOLBEY, Sheriff of Edgefield
County; EDGEFIELD DETENTION CENTER; SOUTH CAROLINA LAW
ENFORCEMENT DIVISION, SLED; REGINALD I. LLOYD, Director;
PAUL GRANT, Major, SLED; CHRIS WASH, Captain,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.   Terry L. Wooten, District Judge.
(9:09-cv-01079-TLW)


Submitted:   May 26, 2011                  Decided:   May 31, 2011


Before KING, SHEDD, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William Singletary, Appellant Pro Se.       Daniel C. Plyler,
DAVIDSON & LINDEMANN, PA, Columbia, South Carolina; Russell W.
Harter, Jr., CHAPMAN, HARTER & GROVES, PA, Greenville, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              William   Singletary   seeks   to   appeal   the   district

court’s order dismissing his 42 U.S.C. § 1983 (2006) action.          We

dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

              Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).               “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”      Bowles v. Russell, 551 U.S. 205, 214 (2007).

              The district court’s order was entered on the docket

on October 1, 2010.       The notice of appeal was filed on December

10, 2010. *     Because Singletary failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal.           Further, we deny Singletary’s

request to proceed in forma pauperis, as well as all pending

motions, including his motion to be relocated; motion for stay

and to remand to county court; motion for a contempt citation;

     *
       For the purposes of this appeal, we assume that the date
appearing on the notice of appeal is the earliest it could have
been properly delivered to prison officials for mailing to the
court. See Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266,
276 (1988).



                                     2
motion   for   expedited   review;   motion   to   appoint   counsel;   and

motion for an ex-parte hearing.          We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                DISMISSED




                                     3